UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6137


WARREN CHASE,

                Petitioner - Appellant,

          v.

COMMISSIONER OF MARYLAND DEPARTMENT OF CORRECTIONS; ATTORNEY
GENERAL OF MARYLAND,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09-cv-03009-CCB)


Submitted:   April 29, 2010                 Decided:   May 21, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Warren Chase, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Warren Chase filed a hybrid complaint in the district

court seeking relief under 28 U.S.C. § 2254 (2006) and seeking

an order transferring him to a different institution.                    That part

of the order dismissing his § 2254 petition as successive and

without authorization from this court is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006); Reid v. Angelone, 369 F.3d 363,

369 (4th Cir. 2004).        A certificate of appealability will not

issue   absent   “a     substantial       showing      of    the    denial    of     a

constitutional    right.”         28    U.S.C.      § 2253(c)(2)     (2006).         A

prisoner     satisfies     this        standard      by     demonstrating         that

reasonable    jurists    would     find      that    any    assessment       of    the

constitutional   claims     by    the    district     court    is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.             Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                        We have

independently reviewed the record and conclude Chase has not

made the requisite showing.            Accordingly, we deny a certificate

of appealability and dismiss in part the appeal.

           Additionally, we construe Chase’s notice of appeal and

informal brief as an application to file a second or successive

petition under 28 U.S.C. § 2254.               United States v. Winestock,

                                         2
340    F.3d    200,     208    (4th       Cir.       2003).      In     order    to    obtain

authorization to file a successive § 2254 petition, a prisoner

must     assert    claims      based       on        either:      (1) a    new    rule       of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review; or (2) newly

discovered        evidence,         not    previously           discoverable          by   due

diligence, that would be sufficient to establish by clear and

convincing       evidence      that,      but        for   constitutional        error,      no

reasonable factfinder would have found the petitioner guilty of

the offense.       28 U.S.C. § 2244(b)(2) (2006).                     Chase’s claims do

not    satisfy     either      of    these       criteria.        Therefore,          we   deny

authorization to file a successive § 2254 petition.

              Insofar     as    Chase       sought         an   order     compelling        the

Respondents to transfer him to another institution, we note “an

inmate     has     no    justifiable            expectation       that      he    will       be

incarcerated in any particular prison within a State[.”]                                   Olim

v. Wakinekona, 461 U.S. 238, 245 (1983).                        We further note Chase

failed to state a claim under the Americans With Disabilities

Act of 1990.          See Pennsylvania Dep’t of Corrections v. Yeskey,

524 U.S. 206, 212-13 (1998).                 Accordingly, Chase’s claim in this

regard was without merit and we affirm in part the district

court’s order.

              We deny a certificate of appealability and dismiss in

part and affirm in part the district court’s order.                             We dispense

                                                 3
with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                     AFFIRMED IN PART;
                                                     DISMISSED IN PART




                                    4